             Case
             09)Appl1:20-mj-00014-PMS
AO 106(Rev.01/      ioationforaSearchWnrrant Document 1 Filed 01/31/20 Page 1 of 9 Pageid#: 1
                                                                                                        ctEaa oajx (,, ösyycv
                               U M TED STATES D 1S                        CT C OURT                              AT''F
                                                                                                                     l*&.
                                                                                                                      l
                                                                                                                      Leo,e, cevyj.
                                                            forthe                                             J;N J j2929
                                                 W estern Dl
                                                           kstrictofV irginia
                                                                                                              #: ? .
          IntheM atteroftheSearchof                                                                                     . c
                                                                                                                       jj

       (Briellydescribethepropert.
                                 vtobesearched
        orj#epfl/.
                 /thepersonbynameandaddress)

      (1)BlackSamsung CellularTelephone
                                                                       casexo./.
                                                                               gtml'/y
                                   APPLICATION FOR A SEARCH W ARQ ANT

       1.afederal1aw enforcem entom cerorallattom ey forthegovem m entvreques'tasearch wsrrsntand stateunder
penaltyofperjury1atIhavereasontobelievetllatthereisnow concealedonthefollowingpersonorproperty
located itlthe       W estem          Districtof                Virgini
                                                                      a              ndenu?
                                                                                          lkthepersonordescribepropert
                                                                                                                     y to
besearchedandgiveitslocationl: (1)blackSamsungcellulartelephonelocatedattheSmythCountySheri
                                                                                          ffsOflice,Marion,
                               VA.AttachmentA consistsofa photograph ofthe black Samsung cellulartelephone to be
                               searched.

         Theperson orpropertytobesearched,described above,isbelievedto conceal(identt
                                                                                    ? thepersonorJcxcrfàcthe
propertytobese/zeë : seeAttachm entB


       n ebasisfortllesearchuaderFed.R.Cn'm.P.41(c)is(checkoneormorel'
                                                                     .
             / evidenceofacvime;
             n contrabaxA fruitsofcrime,orotheritemsillegallypossessed;
             O property designed foruse,intended foruse,orused in comm itting acrim e;
             O a person to be arrested oraperson who islmlawfully restrained.

        Thesearch isrelatedtoaviolation of           21    U.S.C.j 846/841(a)(1) ,alldtheapplication isb%edon these
facts: SeeAttachmentC                                        and/or 841(a)(1)


        # Cone uedontlleattachedsheet.
        O Delayednouceof     days(giveexsctendingdateifmorethaxt30days:                                         )isrequested
          tmder18U.S.C.j3103a,thebasisofwhich issetforthon theattached sheet.


                                                                                    Applicant'
                                                                                             s Ajgaa/zlre
                                                                                Brian Snedeker,SpecialAqent
                                                                                    Printedname fr/;tïtttle

Swom to beforem eand siN ed in m y presence.


Date: '31lao                                                                          Judge'
                                                                                           ssfga- re
City aad state:     Abingdon,Virginia                                           Pamela Meade Sargent,USMJ
                                                                                    Printedname JZIJ dtle
Case 1:20-mj-00014-PMS Document 1 Filed 01/31/20 Page 2 of 9 Pageid#: 2




                     A TTA C H M EN T A




                               TheDevice
          (BlackSamsungcellphoneseized from PersonA on01-16-2020)
Case 1:20-mj-00014-PMS Document 1 Filed 01/31/20 Page 3 of 9 Pageid#: 3



                              ATTACH M ENT B

    A1lrecordsand information on theDevicedescribed/photo displayed in Attacbm entA
    thatrelatetoviolationsof21U.S.C.j841(a)(1)and/or846/841(a)(1),includingbut
    notlimited to:

     a. photographsand otherdigitalimages

         types,am ounts,and pricesofmethampheGm ineptlrchased and/ordistribm ed,as
         wellasdates,places,and amountsofspecilictransactions;

         any information relatedto m ethamphetnmine sources,customers,and co-
       conspirators(includingnames,addresses,phonenumbers,oranyother
       identl
            'fyinginformationl;
     d communicaéons(e.g.textmessages.chat/messengercommllnications,email
       messages)withcustomers,sourcesofsupply,andco-conspiratorsregarding
         m ethamphetam ineand related proceeds;
     e. any inform ation recording schedule ortravel;
         a1lfmancialrecord/accotmtinformation.

  2.EvidenceofuseraM bution showingwho used orownedtheDevice atthelimethe
    thingsdescribed in tlliswàrrantwerecreated,edited,ordeleted,such aslogs,
    phonebooks,savedusernamesandpmsswords,docllments,and browsing history;
  3.Recordsevidencing theuseofIntem etsitesused to comm lmicatewith
    m ethnmphetnm inecustom ers,som cesofsupplyaandco-conspiratorsaand procm e
    methamphetminedistributionrelatedparaphernalia(e.g.digitalwales,distribution
    baggies),al1infurtheranceofaviolationof21USC 841(a)(1)and/or846/841(a)(1)
    including:

     a. recordsofInternetProtocoladdressesused;
     b. recordsofInternetactivity,including ftrewalllogs,caches,browserhistory and
        cookies.G*boolcmarked''orRfavorite''web pages,search term sthattheuser
        enteredinto any Intem etsearch engine,and recordsofuser-typed web addresses.
 Case 1:20-mj-00014-PMS Document 1 Filed 01/31/20 Page 4 of 9 Pageid#: 4


                                 ATTACHM ENT C

                                 AFFIDAW T of
                           SpecialAgentBrian Snedeker
                          DnzgEnforcem entAdminiskation
                                 Bristol,Virginia


1.1,SpecialAgentBrian Snedeker,being duly swom hereby depose and say:

2.'
  Fhe purpose oftllisapplication and affidavitisto secureasearch wan'
                                                                    antforthe
  blackSamsungcellulartelephone(hereafterreferredtoasthei'DeWce'')seizedby
  law enfbrcementfrom anindividual(hereafterreferredtoasRpersonAD duringthe
  courseofafm m c stop and Person A'sarreston 01-16-2020. r  n lisaœ ant,aAer
  obtaining and reviewing inform a:on and evidence,believesthere isevidence of
  distribuéon ofmetbamphetnm ineand/orconspiracyto distributem ethamphetaminein
  violation of21USC 841(a)(1)and 846/841(a)(1)containedwithinthe(Ia,
                                                                   G andimages
   oftheDevice.

3.lam aSpecialAgentwiththeDrugEnforcementAdministration(DEA)andhave
  beensoemployedforapproximately (28)years.DudngmyemploymentIhave
  received comprehensiveclassroom training 9om theDrug Enforcem ent
  Adm inistration in specialized narcotic ùw estigativem attersincluding butnotlimited
  to drug interdiction.dnzg detecéon,m oney laundering techniquesand schemes,
  sm uggling,andtheinvestigation ofindividualsand organizationsinvolving the
  sm uggling,cultivation,m anufachm'ng,and illicittrao cking ofconkolled substances
  and conlolled substanceprecursors. Ihaveparticipated in theinvestigationsand
  subsequentarrestsofhundredsofindividualsinvolved w1t.       11thekam cking of
   methamphetamine(aSchedule11controlledsubstance).Ihavealsoexecuted
   hundredsofsearch warrantsrelatedtothetrafficking and m anufacm ring of
   m ethamphetamine.

4.The factssetforth in thisam davitareknown to me asaresultofinform ation provided
  tom eby otherlaw ee orcementoo cers.Any referenceto the genderofanyIlnnam ed
  person withinthisao davitdoesnotnecessarily reflectthetruegenderofsaid m rson.

5. On 01-16-2020, Person A and hisassociatewerestopm d bylocal1aw ee orcem ent
   foramotorvehicleviolaéon(noinspectionsticker)withintheW estem Districtof
   Virginia.Dnringthemotorvehiclestop,PersonA (thedriver),wasobsewedpushing
   ahandgun down betweenhisseatand thecenterconsole.Person A and hisassociate
   wereremovedf'  rom thevehicle. Itwasdetermined thatthe driver,Person A,did not
   have avalid driver'slicense and wasaconvicted felon.Dudng the courseofthe
   traffic stop,apolicenarcoticsK-9 tmitrespondedto thesceneandthenarcoticsdog
   alerted on thevebicle.A search ofthevehicleresulted in the seizure ofvarious
   controlledsubstances,twohandgtms,digitalscaleswithcrystallineresidue(suspected
   methamphetamine),new/unusedbaggiesofvarioussizes(dnlgdistribution
   pm phernalia),abaggyofcrystallinesubslance(suspectedmethamphetamine),anda
   crystal-likerock(alsosuspectedmethamphelnmine).Over$3500U.S.Currencywms
   foundinsidePersonA'swallet(suspectedproceedsf' rom drugtram cking).After
Case 1:20-mj-00014-PMS Document 1 Filed 01/31/20 Page 5 of 9 Pageid#: 5


  having beenM irandized,Person A ap eed to speak with 1aw enforcem entand
  adm ittedto kaftkkingin mdham phetnm ine andtaking methlmphetnm ine proceeds
  backto llism ethamphetamine sourceofsupply.ltem sseized duringthecourse ofthe
  tram cstopandPersonA'sarrestincludedtheDevice(PersonA'sblack,Samsung
  cellulartelephone)andtheaforementionedhandguns,U.S.Currency,andsuspected
  m etham phetamine.

6.h dividualsinvolved with thedistribution ofm ethamphetam ineand/orconspiracyto
  distributemethamphetam ine routinely utilize cellulartelephonesforcomm lmication
  with custom ers,sotlrcesofsupply,and otherco-conspirators. Said comm tmications
  includeverbalcontacfattemptedverbalcontact(evidencedbycall1ogdatastoredin
  cellulartelephones)andtextmessaging.Contactlistsstoredwithinthecellular
  telephonesoRen identt'fy customers,sourcesofsupply,andco-conspiratorsby name
  and/ornicu am e.Cellulartelephonesseim d 9om individualsillicitly involved with
  controlled substancesroutinely have imagesofconkolled subslsncesand other
  personslhatarealso illicitly involved with controlled subslsnces. Cellula.
                                                                           r
  telephonesalsohaveotherfllnctions/capabilities(asdescribedbelow)thstcanbe
  utilizedby drug traffickers/m anufacturersand co-conspiratorsin furthemnce oftheir
  illicitactivities.


                               TECH M CAL TERM S

7.Based on m ytraining and experience,Iusethefollowiùgtechnicaltermsto convey
  thefollowingm eanings:
          a. Cellulartelephone:A cellulartelephone(ormobiletelephone,orwireless
          telephone)isahandheldwirelessdeviceusedforvoiceand(IaG
          commlmica:on through radio signals. Thesetelephonessend signalstbroug,h
          networksoftransmitter/receivers,enabling com munication with othercellular
          telephonesortraditionalttland line''telephones. A cellulartelephoneusually
          containsaQ alllog,''which recordsthetelephone number,date,and time of
          callsm adeto and from thephone.In addition to enabling voice
          comm tmications,cellulartelephonesofferabroad rangeofcapabilities.
          Thesecapabilitiesinclude:storing nam esand phone numbersin electronic
          ççaddressbooksi''sending,receiving,and storingtextm essagesand e-m ail;
          tsking,sending,receiving,and storing stillphotop aphsand m oving video;
          storing and playing back audio files;storing dates,appoinM ents,and other
          information on personalcalendars;andaccessing and downloading
          information from theInternet. Cellulartelephonesm ay also include global
          positioningsystem CGPSD technologyfordeterminingthelocationofthe
          device.
          b. Digiu lcamera: A digitalcameraisacamerathatrecordspicturesas
          digitalpicture files,ratherthan byusingphotographicfilm .Digitalcam eras
          use avariety offixed andTem ovable storagem ediato storetheirrecorded
          im ages. lm agescanusually beretrieved by connectingthe cam erato a
          computerorby connectingtherem ovable storagemedinm to asepm te
          reader. Removable storagem ediaincludevarioustypesofflash m em ory
          cardsorminiaturehard drives.M ostdigitalcam emsalso include ascreen for
Case 1:20-mj-00014-PMS Document 1 Filed 01/31/20 Page 6 of 9 Pageid#: 6


       viewing the stored im ages. Thisstoragem ediacan contain any digitaldata,
       induding dataw elatedtophotopaphsorvideos.
       c. Portablemediaplayer:A portablemediaplayer(or:1M E:3Player''or
       Pod)isahandhelddigitalstoragedevicedesi>edprimarilytostoreandplay
       audio,video,orphotographic fles.However,aportablem ediaplayercan
       also storeotherdigitaldata. Some portable mediaplayerscan useremovable
       storage media.Rem ovable storagem edia includevarioustypesofflash
       m em ory cardsorm iniaturehard drives. Thisrem ovable storagem edia can
       also storeany digitaldata.D epending on themodel,aportablem ediaplayer
       may have the ability to store very largeam olmtsofelectronicdaG andm ay
       offeradditionalfeaturessuch asacalendar,contactlist,clock,orgmnes.
       d. GPS: A GPS navigation deviceusesthe GlobalPositioning System to
       display itscurrentlocation.ItoAen containsrecordstllelocationswhereithas
       been. Som eGPS navigation devicescan giveauserdriving orwalking
       direcéonsto anotherlocaéon.These devicescan conlnin recordsofthe
       addressesorlocationsinvolved in such navigation.The GlobalPositioning
       System (generallyabbreviatedGLGPS'')consistsof24NAVSTAR satellites
       orbiting theEarth.Each satellitecontainsan e> em ely accurateclock.Each
       satelliterepeatedly transm itsby radio am athem aticalrepresentation ofthe
       currenttime,combined with aspecialsequence ofnllm bers. These signalsare
       sentby radio,using specificationsthatare publicly available. A GPS antenna
       onEarth can receivethose signals. W hen a GPS antennareceivessir als
       9om atleastfoursatellites,acomputerconnected to thatantennacan
       mathem aécally calculatetheantennn'slatitude,longim de,and som etimes
       altim dew1t11a high levelofprecision.
       e. PDA :A personaldigiGlmssistant,orPDA,isahandheld electronic device
       usedforstodngda< (suchasnamesaaddresses,appointmentsornotes)and
       utilizing com puterprogram s. Som ePDASalso function aswireless
       commlm ication devicesand are used to accessthelnternetand send and
       receivee-m ail.PDASusuallyincludeam emory card orotherrem ovable
       storage mediaforstoringdata and akeyboard and/ortouch screen forentering
       dau .Rem ovablestoragem edia includevarioustypesofllash m em ory cards
       orm iniaturehard drives.Thisrem ovable storagemediacan store any lIigital
       data.M ostPDASrun computersoAware,givingthem m any ofthesam e
       capabili:esmspersonalcomputers.Forexam ple,PDA userscan work w1t11
       word-processing docnm ents,spreadsheets,and presentations.PDASmay also
       includeglobalpositioningsystem (:GGPS''Itechnologyfordeterminingthe
       location ofthe device.

        E IP Address:AnInternetProtocoladdress(orsimplyGIIP address'')isa
       uniquenllmeric addressused by computersontheInternet. An IP addressisa
        seriesoffotlrnumbers,eachintherange0-255,separatedbyperiods(e.g.,
        121.56.97.178).EverycomputerattachedtotheInternetcomputermustbe
       assi> edan IP ad/ essso thatIntem ettram csentfrom and directed to that
       computermay bedirected prom rlyâom itssourceto itsdestination.M ost
       lnternetservice providerscontrolarzmgeofIP addresses. Some computers
       havestatic- thatis,lonpterm- œ addresses,while othercomputershave
       dynam ic- thatis,frequently changed- p addresses.
Case 1:20-mj-00014-PMS Document 1 Filed 01/31/20 Page 7 of 9 Pageid#: 7


          g. Intem et:TheInternetisaglobalnetwork ofcomputersand other
          eleG onicdevicesthatcomm unicatewitheach other.Duetothes% ctureof
          theIntem et,connectionsbetween deviceson theInternetohen crossstateand
          internationalborders,even when thedevicescomm unicating w1111each other
          are in the sam e state.
8. Based on m ytraining,experience,and researchaIknow thatmostcellulartelephones
   havecapabilitiesthatallow them to serveasa cellulartelephone,digitalcamera,
   portablem edia player,GPS navigation device,andPDA.In my training and
   experience,examining datastored on devicesofthistypecan uncover,among other
   things,evidencethatrevealsorsuggestswhopossessed orusedthe device.

            ELECTROM C STOM GE AN D FORENSIC ANALYSIS
9. Based on my u owledge,trairling,and experience,Iknow thatelectronic devices,
   such astheDevice,can store inform ation forlong periodsoftim e. Similarly,things
   thathavebeen viewedviatheIntem etaretypically stored forsom eperiod oftim eon
   electronicdevices.'Fhisinformation can sometim esberecovered with forensics
   tools.
10.Forensic evidence.Asfurtherdescribed inAttachmentB, thisapplication seeks
   perm issionto locate notonly eleclonically stored information thatm ightserve as
   directevidenceofthe cHm esdescribed on thewarrant,butalso forensicevidence
   thatestablisheshow theDevicewasused,thepurposeofitsuse,who used it,and
   when. Thereisprobable causeto believethatthisforensicelectronic evidencemight
   beon theDevicebecause:


           a.Data onthe stom ge medium can provideevidenceofafllethatwasonce
           on the storagem edinm buthassincebeen deleted oredited,orofadeleted
           portionofafile(suchasaparagraphthathasbeendeletedfrom aword
           processingfile).
           b.Forensicevidence on adevice can alsoindicatewho hasused orcontrolled
           thedevice.ThisQçuserattribution''evidenceisanalogoustothe search for
           Nndiciaofoccupancy''while executinga search warrantata residence.
           c.A person w1111appropriate familiarity w1t11how an eleckonic deviceworks
           m ay,aAerexaminingthisforensic evidencein itspropercontext,beableto
           draw conclusionsabouthow electronicdeviceswereusedathepurpose of
           theiruse,who used them,and when.
           d.Theprocessofidentifyingthe exactelectronically stored inform ation on a
           storagemedium thatarenecessaryto & aw an accurateconclusion isa
           dynamicprocess. Electronicevidenceisnotalwaysdatathatcan bem erely
           reviewedby areview team and passed alongto investigators.W hetherdata
           stored on acomputerisevidencemay depend on otherinform ation stored on
           thecomputerand the application ofknowledgeabouthow acomputer
           behaves.Thereforeacontextualinformation necessaryto understand other
           evidencealso fallswithin thescom ofthewarrant.
Case 1:20-mj-00014-PMS Document 1 Filed 01/31/20 Page 8 of 9 Pageid#: 8


            e.Further,in fnding evidence ofhow a devicewasused,the purpose ofits
            use,who used it2and whenmsometim esitisnecessaryto establish tbata
            particularthinglsnotpresenton astomgemedidlm .


11.Natureofexamination.Basedontheforegoing,andconsistentw1t11Rule
   41(e)(2)(B),thewaaant1am applyingforwouldpermittheexaminationofthe
   Device consistentwiththe warrant. The exam ination may require authoritiesto
   employ tecbniquesaincluding butnotlimited to computer-assisted scansofthe entire
   m edillm,thatm ight.exposemanypartsoftheDeviceto hllman inspection in orderto
   determine whetheritisevidence described by the wanant.
12.M annerofexecution.Becausethiswarrantseeksonlypermissiontoexaminea
   devicealready in 1aw enforcement'spossessionvtheexecution ofthiswarrantdoes
   notinvolve the physicalin% sion onto aprem ises. Consequently,Isubxnitthereis
   reasonablecausefortheCourtto authoxizeexecution ofthew- antatany time in
   theday ornight.

13.Person A hasrem ained in custody sincehisarreston 01-16-2020.

14.Based uponthe factssetforth above,lbelievethereisprobablecause forthe
   issuanceofasearchwaaantfortheDevkeseizedby1aw enforcementfrom
   Person A on 01-16-2020 and c= ently stored atalocallaw enforcem entagency
   locatedwithin theW esternDistrictofVirginia,asthere isprobablecauseto believe
   thatthereisevidenceofaviolation of 21USC 841(a)(1)and846/841(a)(1)stored
   within theDevice.




        .
                                               o j-3 j--ao a o
 Brian Snedefer,SpecialAgent(DEA)                     Date

Subscribedandsworntobeforeme,tusthe 51é dayot-
in AbingdonvVirginia.



                                                 Pam elaM eade Sargent
                                               United StatesM agistateJudg
                                                W estem D istrictofV irginia
Case 1:20-mj-00014-PMS Document 1 Filed 01/31/20 Page 9 of 9 Pageid#: 9




Seenby:



      /s/Roy F.Evans                   01-30-2020
   R oy F.Evans,SAU SA
